ON MOTION ROE REHEARING.
The plaintiff contends that this court, in rendering the decision, overlooked the case of Supreme Council American Legion v. Jordan, 117 Ga. 808 (45 S. E. 33). A reference to the decision as rendered will show that such is not the case. In the decision we said: “The ease of Order of Railway Conductors v. Clark, 159 Ga. 390 (125 S. E. 841), and others cited, were based upon facts materially differing from the facts of this case.” Supreme Council v. Jordan was one of the cases cited in the Clark case. The decision as rendered further said, “and the cases cited therein were based upon a repudiation of the contract of insurance by the order.” The statement of the case has been revised, and the first paragraph of the decision rewritten. The motion is denied.